PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/538,388
Filing Date: 21 Jun 2017
Appellant(s): BARNES, Lewis, Edward Charles



__________________
Roberto Fernandez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the third volume is the first volume” in line 7.  It is unclear how the first and third volumes refer to the same entity.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US 2012/0228319 in view of Moorman US 5,967,406.
Regarding Claim 1, Cook et al. discloses a packaging container (portable carrier 100) having a chamber wherein the chamber comprises a plurality of corresponding products (first container 1200, second container 1210, third container 1220) sized such that a number of the plurality of corresponding products (first container 1200, second container 1210, third container 1220) essentially completely fills the chamber (‘319, 

    PNG
    media_image2.png
    927
    1010
    media_image2.png
    Greyscale


Moorman discloses a packaging container comprising at least one removable portion (convertible component 20) comprising a line of perforations (perforated score lines 31) that is capable of bending into a second form (‘406, FIGS. 5-6) (‘406, Column 5, lines 21-41).

    PNG
    media_image3.png
    883
    1303
    media_image3.png
    Greyscale


Further regarding Claim 1, the limitations “dimensioned such that the at least one  removable portion is configured to be removed from the packaging container, rearranged to adopt a second form, and placed within the chamber,” “along which each of the at least one removable portion is bent in the second form,” “wherein the packaging container is configured to receive a first number of the plurality of corresponding products within a first volume when each of the at least one removable portion is attached to the packaging container, the first number of the plurality of corresponding products essentially completely fills the first volume,” and “wherein the packaging container is configured to receive a second number of the plurality of corresponding products within a second volume when each of the at least one removable portion is placed within the chamber in the second form, the second number 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Cook et al. 
Regarding Claim 2, the limitations “d is the first volume less the second volume and d divided by x is between 1 and 30 inclusive” are limitations with respect to the size of the first volume with respect to the second volume.  Claims directed to a packaging container of appreciable size are held unpatentable over prior art packages because limitations relating to the size of the package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 3, Cook et al. discloses the chamber being cuboid (‘319, FIG. 18).  In the event that it can be construed that the chamber of Cook et al. is not cuboid, i.e. does not have a length, width, and height all of the same dimensions, Cook et al. teaches the packaging container (portable carrier 100) having a box-shape or other shapes (‘319, Paragraph [0032]).  The configuration of the claimed packaging container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 5, the limitations “the packaging container is configured to receive a third number of the plurality of corresponding products within a third volume after each of the at least one removable portion has been placed within the chamber in the second form and subsequently removed from the chamber, the third number of the 
Regarding Claim 6, Cook et al. discloses the at least one removable portion (detachable carrier divider panels 210, 212) forming at least part of one side of the packaging container (portable carrier 100) (‘319, FIG. 7).
Regarding Claim 7, Cook et al. discloses the at least one removable portion (detachable carrier divider panels 210, 212) being a flat sheet of cardboard (‘319, FIGS. 8-9) (‘319, Paragraphs [0034] and [0127]).  Moorman discloses the at least one removable portion comprising at least one pre-perforated line (perforated score lines 31) (‘406, FIG. 5) (‘406, Column 5, lines 21-41).
Regarding Claim 8, Cook et al. discloses the packaging container (portable carrier 100) comprising two removable portions (detachable carrier divider panels 210, 212) (‘319, FIGS. 7-9 and 15A-15B) (‘319, Paragraph [0124]).
Regarding Claim 9, Cook et al. discloses each of the at least one removable portion (detachable carrier divider panels 210, 212) being attached to the packaging container (portable carrier 100) by a weakened region (perforated fold lines 405, 410, 415, 420) (‘319, FIG. 7) (‘319, Paragraphs [0081]-[0082]).
Regarding Claim 10, the limitations “each of the at least one removable portion is operable between the second form and a third form, the packaging container is configured to receive a third number of the plurality of corresponding products within a third volume when each of the at least one removable portion is placed within the 
Regarding Claim 12, the limitations “the chamber comprises between 4 and 100, inclusive, of the plurality of corresponding products” are limitations with respect to the size of the chamber.  Claims directed to a packaging container of appreciable size are held unpatentable over prior art packages because limitations relating to the size of the package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Furthermore, the mere duplication of parts of the corresponding products has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).  Nevertheless, Cook et al. discloses the chamber comprising 4 of the plurality of corresponding products (‘319, FIG. 4C) (‘319, Paragraph [0094]).
Regarding Claim 13, Cook et al. discloses at least one of the plurality of corresponding products being of a first variety (container 1200) and at least one the plurality of corresponding products being of a second variety (container 1210) (‘319, FIGS. 15A-15B) (‘319, Paragraph [0149]).  It is noted that the claims do not require the first variety to be different from the second variety.  Therefore, any packaging container containing any of a plurality of corresponding products reads on the claimed invention.

In another embodiment, Cook et al. discloses the flap (detachable carrier divider panel 2000) comprising a prefolded line (fold lines 2020, 2025) along which the flap (detachable carrier divider panel 2000) is bent in the second configuration (‘319, FIGS. 19-20) (‘319, Paragraph [0155]).  However, Cook et al. is silent regarding the pre-folded line of the flap comprising a line of perforations along which the flap is bent in the second configuration, the liner of perforations disposed along an edge of the first shape when the flap is in the second configuration.
Moorman discloses a packaging container comprising a flap (convertible component 20) comprising a line of perforations (perforated score lines 31) that is capable of bending into a second form (‘406, FIGS. 5-6) (‘406, Column 5, lines 21-41).
Both Cook et al. and Moorman are directed towards the same field of endeavor of packaging containers comprising a flap having a structure capable of bending into another form.  It would have been obvious to one of ordinary skill in the art at the time of 
Further regarding Claim 16, the limitations “a second configuration where the flap is inserted within the case in a first shape having a first side, a second side contiguous with the first side, a third side contiguous with the first side, a fourth side first portion contiguous with the second side, and a fourth side second portion contiguous with the third side and being aligned with the fourth side first portion the first shape being a rectangle or a square,” “along which the flap is bent in the second configuration, the line of perforations disposed along an edge of the first shape when the flap is in the second configuration,” and “wherein when the flap is in the first configuration the case has a first volume wherein when the flap is in the second configuration the flap and the case cooperatively define a second volume and a third volume wherein the first volume is greater than the second volume, wherein the first volume is greater than the third volume and wherein the flap is configured to be bent at least twice when transitioning from the first configuration to the second configuration” are seen to be recitations regarding the intended use of the “packaging container.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Cook et al. modified with Moorman and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 17, the limitations “the flap is operable between the first configuration, the second configuration, and a third configuration where the flap is inserted within the case in a second shape different from the first shape, when the flap is in the third configuration the flap and the case cooperatively define a fourth volume and a fifth volume, the third volume is greater than the second volume, the fifth volume 
Regarding Claim 18, Cook et al. discloses the first shape being rectangular (‘319, FIGS. 7-9), which reads on the claimed shape of the first side separates the second side from the third side, the second side separates the fourth side first portion from the first side, and the third side separates the fourth side second portion from the first side.
Regarding Claim 19, the limitations “wherein the flap is configured to be bent along a right angle” are limitations with respect to the intended use of the packaging container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 16 provided above.
Regarding Claim 20, Cook et al. discloses the first shape being rectangular (‘319, FIGS. 7-9), which necessarily entails the fourth side first portion being separated from the fourth side second portion.
Regarding Claim 21, the limitations “the fourth side first portion interfaces with the case when the flap is in the second configuration and the fourth side second portion interfaces with the case when the flap is in the second configuration” are limitations with respect to the intended use of the packaging container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 16 provided above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US 2012/0228319 in view of Moorman US 5,967,406 as applied to claim 1 above in further view of Moore US 2,540,342.
Regarding Claim 4, Cook et al. modified with Moorman is silent regarding each of the plurality of corresponding products being cuboid.
Moore discloses a packaging container having a chamber wherein the chamber comprises a plurality of corresponding products (cartons of oleomargarine) sized such that a number of the plurality of corresponding products essentially completely fills the chamber (‘342, FIG. 7) (‘342, Column 3, lines 11-25).  The packaging container comprises at least one removable portion (extensions 17) (‘342, FIGS. 4-5) (‘342, Column 3, lines 22-25).  Moore further discloses each of the plurality of corresponding products being cuboid (‘342, FIG. 7).
Both Cook et al. and Moore are directed towards the same field of endeavor of food packaging containers comprising an at least one removable portion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cup shape of the plurality of corresponding products of Cook et al. and construct cuboid plurality of corresponding products as taught by Moore based upon the particular food item desired to be stored within the food package.  Furthermore, the configuration of the claimed corresponding products of the packaging container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed corresponding products of the container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Furthermore, the mere duplication of parts of the corresponding products has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).  Nevertheless, Cook et al. discloses the chamber comprising 4 of the plurality of corresponding products (‘319, FIG. 4C) (‘319, Paragraph [0094]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US 2012/0228319 in view of Moorman US 5,967,406 as applied to claim 1 above in further view of Charles US 2012/0247995.
Regarding Claim 14, Cook et al. discloses a beverage packaging container (‘319, Paragraph [0030]).
Cook et al. modified with Moorman is silent regarding each of the plurality of products comprising capsules of a beverage material.
Charles discloses a packaging container (product box 100) comprising a plurality of capsules of a beverage material (coffee product cups) (‘995, FIG. 1B) (‘995, Paragraphs [0006] and [0016]).

    PNG
    media_image4.png
    812
    696
    media_image4.png
    Greyscale

Both Cook et al. and Charles are directed towards packaging containers containing a plurality of products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaging container of Cook et al. and .

(2) Response to Argument

	Appellant argues on Pages 11-12 of the Appeal Brief that Cook is intended to receive the same number of carriers 1200 regardless of whether the divider panel 210 is utilized or not and that rather than using the divider panel 210 to take up space within the carrier 100 Cook teaches that the purpose of the divider panel 210 is to mitigate tipping or swaying of a container within the carrier 100 which appellant alleges is not the same as filling a void of the container and argues that Cook does not teach that a container 1200 is removed from the carrier 100 and that the divider panel 210 is bent and inserted into the carrier to fill a void of the container 1200.  Appellant continues on Pages 12-13 of the Appeal Brief that Claim 1 does not recite an intended use and recites that each of the at least one removable portions fills a void of at least one of the plurality of corresponding products when placed within the chamber in the second form and that the removable portion must have a structure of a line of perforations along which the removable portion is bent and capable of being bent into a shape that provides for accommodation of an integer number of less products within the container.  Appellant asserts that the divider panel 210 of Cook is a flat sheet with two slightly deflected edges that is incapable of filling a void and that the divider panel 210 only functions to mitigate tipping or swaying of a container or providing an insulating barrier 
Examiner argues that the limitations of Claim 1 reciting “wherein each of the at least one removable portion fills a void of at least one of the plurality of corresponding products when placed within the chamber in the second form” are intended use limitations.  Nevertheless, Cook explicitly teaches using the divider panel 210 to take up space within carrier 100, i.e. “a detachable carrier divider panel 210 may be inserted into the portable carrier 100” (‘319, FIG. 14) (‘319, Paragraph [0150]).  With respect to appellant’s assertion that the removable portion must have a structure of a line of perforations along which the removable portion is bent and capable of being bent into a shape, Moorman is being relied upon to teach the limitations regarding the line of perforations along which the removable portion is bent and capable of being bent into a shape.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant’s assertion that the divider panel 210 of Cook is a flat sheet with two slightly deflected edges that is incapable of filling a void and that the divider panel 210 only functions to mitigate tipping or swaying of a container or providing an insulating barrier between containers and alleges that the functions of Cook are different from using the divider panel 210 to fill a void of a container within the carrier 100 are in direct contrast to the teachings of Cook stating that a detachable carrier divider panel 210 may 
	Appellant acknowledges on Page 14 of the Appeal Brief that Moorman teaches a panel 19 that is bent along a perforated score line 31.  However, appellant argues that panel 19 of Moorman is not capable of filling a void and alleges that panel 19 if used to divide one opening into two openings and asserts that panel 19 of Moorman is not capable of being removed from the tray 17 and asserts that Moorman teaches that connecting panel 21 maintains attachment of panel 19 to end walls 5 in full wall shipping mode and the partial wall shipping/display mode and contends that Examiner fails to apply the test for whether to combine Cook and Moorman when considering whether the claimed invention as a whole would have been obvious.
Examiner argues that the primary reference of Cook already teaches a detachable carrier divider panel 210 may be inserted into the portable carrier 100 (‘319, FIG. 14) (‘319, Paragraphs [0150]-[0151]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pre-folded lines along which at least one removable portion bends of Cook et al. and incorporate a line of perforations onto the at least one removable portion allowing the at least one removable portion to bend as taught by Moorman since Moorman teaches that prefolded lines and perforations both have utility in allowing at least one removable portion to bend into another shape (‘406, Column 5, lines 51-64).  The simple substitution of one known element (prefolded lines) for another (perforations) to obtain predictable results (allows at least one removable portion to bend into another shape) to one of ordinary skill in the art (MPEP § 2143.I.B.).  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Appellant argues on Pages 16-17 of the Appeal Brief with respect to the rejections of Claim 5 over 35 USC 112(b) that Claim 5 defines the third volume as being present after each of the at least one removable portion has been placed within the chamber in the second form and subsequently removed from the chamber and alleges that Claim 5 recites details of the packaging container after removal of each of the at least one removable portion and provides details relative to the packaging container when each of the at least one removable portion is attached to the packaging container.
	Examiner notes that appellant has never directly addressed the rejections of Claim 5 over 35 USC 112(b).  Appellant’s remarks never even mention the first volume or the third volume.  Examiner maintains that Claim 5 is rejected over 35 USC 112(b) since it is unclear how the first and third volumes refer to the same entity.  Therefore, this argument is not found persuasive.
	Appellant argues on Pages 21-24 of the Appeal Brief with respect to Claim 16 that Claim 16 does not recite an intended use and that the removable portion must have a specific structure of a line of perforations along which the removable portion is bent and capable of being bent into a shape that provides for accommodation of an integer number of less products within the container.  Appellant contends that divider panel 210 of Cook is unable to be inserted within carrier 100 in a first shape having a first side, a second side contiguous with the first side, a third side contiguous with the first side, a 
	Examiner argues that appellant’s assertion that Cook does not teach that the detachable divider panel can be inserted within the portable carrier in the claimed shape is not persuasive.  Applicant admits that Cook teaches that the detachable divider panel is rectangular when removed from the portable carrier.  Examiner notes that the limitations “a shape that includes a first side, a second side contiguous with the first side, a third side contiguous with the first side, a fourth side first portion contiguous with the second side, and a fourth side second portion contiguous with the third side and being aligned with the fourth side first portion” describes either a square or rectangular shape, which appellant admits is taught by Cook.  Additionally, Cook explicitly teaches using the divider panel 210 to take up space within carrier 100, i.e. “a detachable carrier divider panel 210 may be inserted into the portable carrier 100” (‘319, FIG. 14) (‘319, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellant argues on Pages 24-25 of the Appeal Brief that the Office Action does not explain why it would have been obvious to bend the divider panel of Cook at least twice when transitioning from the first configuration to the second configuration as recited in Claim 16.  Appellant alleges that only with reference to teachings of the present application that a person of ordinary skill in the art would have reason to modify Cook.  Appellant continues that Examiner has failed to rigorously apply the test for whether to combine Cook and Moorman when considering whether the claimed invention of Claim 16 as a whole would have been obvious.
Examiner reiterates the motivation for combining the primary reference of Cook with the teachings of Moorman that both Cook et al. and Moorman are directed towards the same field of endeavor of packaging containers comprising at least one removable portion having a structure capable of bending into another form.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pre-folded lines along which at least one removable portion bends of Cook et al. and 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERICSON M LACHICA/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792        
                                                                                                                                                                                                /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.